UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4974



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NADER ZAKI ABDELHAY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-03-89)


Submitted:   May 26, 2004                 Decided:   August 11, 2004


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael C.
Moore, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following     a    bench    trial,   Nader    Zaki       Abdelhay   was

convicted   of    being   a    felon    in   possession   of     a    firearm   and

ammunition, in violation of 18 U.S.C. § 922(g) (2000), and making

materially false statements to a federal agent, in violation of 18

U.S.C. § 1001(a)(2) (2000).        The district court sentenced Abdelhay

to concurrent sentences of forty-one months of imprisonment on each

count, to be followed by a three-year term of supervised release.

            On appeal, Abdelhay maintains that the evidence at trial

was insufficient to find him guilty of being a felon in possession

of a firearm and ammunition.           Abdelhay stipulated at trial that he

had been convicted of a felony and that the firearm and ammunition

in question had traveled in interstate commerce.                     In addition,

there was evidence establishing that Abdelhay exercised dominion

and control over the firearms and ammunition found at his place of

employment.      Therefore, we conclude that there was sufficient

evidence at trial to find Abdelhay guilty of being a felon in

possession of a firearm and ammunition.                See Glasser v. United

States, 315 U.S. 60, 80 (1942).

            Accordingly, we affirm Abdelhay’s § 922(g) conviction.

We   dispense    with   oral    argument     because   the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED


                                       - 2 -